IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FABIAN THOMPSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1278

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Fabian Thompson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.